 Case 8:18-cv-00292-VEB Document 29 Filed 08/19/20 Page 1 of 1 Page ID #:981




 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA
 8
     KEITH BLUE,                               )No. SACV 18-292-VEB
 9                                             )
10         Plaintiff,                          )ORDER AWARDING EQUAL
                                               )ACCESS TO JUSTICE ACT
11
                  v.                           )ATTORNEYS’ FEES AND COSTS
12                                             )
13   ANDREW M. SAUL,                           )
     Commissioner of Social Security,          )
14                                             )
15         Defendant.                          )
                                               )
16
           Based upon the parties’ Stipulation for Award and Payment of Attorney Fees:
17
           IT IS ORDERED that the Commissioner shall pay attorneys’ fees and
18
     expenses the amount of FOUR THOUSAND EIGHT HUNDRED SEVENTY-FIVE
19
     DOLLARS and SEVEN CENTS ($4,875.07), and costs under 28 U.S.C. § 1920 in
20
     the amount of ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§ 2412(d),
21
     1920, subject to the terms of the Stipulation.
22
23
           Dated August 19, 2020
24
25                             /s/Victor E. Bianchini
                               VICTOR E. BIANCHINI
26                             UNITED STATES MAGISTRATE JUDGE
27
28
